Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order *1318of the Supreme Court, Cayuga County [Mark H. Fandrich, A.J.], entered May 13, 2014) to review a determination of respondents. The determination found after a tier II hearing that petitioner had violated various inmate rules.
It is hereby ordered that said proceeding is unanimously dismissed without costs as moot (see Matter of Free v Coombe, 234 AD2d 996 [1996]).
Present — Scudder, EJ., Centra, Fahey, Lindley and DeJoseph, JJ.